IN THE COURT OF APPEALS OF IOWA

                                   No. 19-2119
                              Filed March 17, 2021


LIME LOUNGE, LLC,
      Plaintiff-Appellant,

vs.

STATE OF IOWA, ALCOHOLIC BEVERAGES DIVISION,
     Defendant-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Scott D. Rosenberg,

Judge.



       Lime Lounge, LLC appeals the denial of its petition for judicial review.

AFFIRMED.



       Cornelius S. Qualley of Qualley Law, P.L.C., Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and John R. Lundquist, Assistant

Attorney General, for appellee.



       Considered by Bower, C.J., and May and Ahlers, JJ.
                                         2


AHLERS, Judge.

       Lime Lounge, LLC appeals the denial of its petition for judicial review. Lime

Lounge challenges the agency’s decision that its bartender sold an alcoholic

beverage to a person under the legal age. We find sufficient evidence to support

the agency and affirm.

       Lime Lounge holds a liquor license for its establishment in Des Moines. On

April 30, 2016, Des Moines police issued a citation to Lime Lounge for selling an

alcoholic beverage to a confidential informant (CI) who was under the legal age.

See Iowa Code § 123.49(2)(h) (2016); see also id. § 123.3(28) (defining “legal age”

as “twenty-one years of age or more”). The City of Des Moines thereafter filed a

complaint with the Alcoholic Beverages Division seeking a civil penalty for the April

30 violation. See id. § 123.39(1)(b) (allowing the division to impose a civil penalty

for violation of chapter 123). Following a hearing, an administrative law judge

issued a proposed order finding Lime Lounge sold alcohol to a person under legal

age and imposing a $500 civil penalty. Lime Lounge appealed to the division, and

the administrator of the division affirmed the proposed order. Lime Lounge sought

judicial review, and the district court affirmed the agency. Lime Lounge now

appeals to us.

       We review the district court’s ruling on judicial review under the standards

of Iowa Code chapter 17A. See Bell Bros. Heating & Air Conditioning v. Gwinn,

779 N.W.2d 193, 199 (Iowa 2010). Lime Lounge primarily asserts the agency

action is not supported by substantial evidence. See Iowa Code § 17A.19(10)(f).

“Substantial evidence” is “the quantity and quality of evidence that would be

deemed sufficient by a neutral, detached, and reasonable person, to establish the
                                            3

fact at issue.”   Id. § 17A.19(10)(f)(1).       “Evidence is not insubstantial merely

because different conclusions may be drawn from the evidence.” Cedar Rapids

Cmty. Sch. Dist. v. Pease, 807 N.W.2d 839, 845 (Iowa 2011). “Our task, therefore,

is not to determine whether the evidence supports a different finding; rather, our

task is to determine whether substantial evidence, viewing the record as a whole,

supports the findings actually made.”

       In addition to hearing exhibits, the City of Des Moines presented testimony

from Officer Mike Fong of the Des Moines police. According to this testimony, the

twenty-year-old CI was instructed to order a vodka and Sprite.1 Officer Fong

watched the CI approach Lime Lounge’s bartender and place an order on the night

in question. Although acknowledging he could not hear the conversation between

the CI and the bartender, he observed the CI speaking to the bartender and then

watched the bartender pour liquid from a vodka bottle and a clear soda pop into a

cup and serve the mixed beverage to the CI.

       The agency found Officer Fong’s testimony credible. While Lime Lounge

alleges several irregularities and inaccuracies in his testimony and the police

report, credibility determinations “are within the domain of the [agency] as trier of

fact.” Pease, 807 N.W.2d at 847. Lime Lounge also faults the police for neglecting

to analyze the beverage served to the CI to verify it contained enough alcohol to

qualify as an “alcoholic beverage.” See Iowa Code § 123.3(4) (defining “alcoholic

beverage” as “containing more than one-half of one percent of alcohol by volume”).

Considering Officer Fong’s testimony that the CI ordered a vodka and Sprite and


1Testimony established the same CI had been used numerous times prior to the
event at Lime Lounge and the CI had always done as instructed.
                                         4


the bartender then poured from a vodka bottle in preparing the CI’s beverage, it is

a fair and reasonable inference that an establishment in the business of serving

alcoholic beverages to customers served an alcoholic beverage to the CI on that

night. See State v. Meyers, 799 N.W.2d 132, 138 (Iowa 2011) (stating that, when

reviewing for substantial evidence, “[w]e draw all fair and reasonable inferences

that may be deduced from the evidence in the record”).

       We find Officer Fong’s testimony, with the accompanying hearing exhibits,

is sufficient evidence to support the agency’s finding that Lime Lounge sold alcohol

to a person under the legal age. We otherwise find no violation of the standards

of chapter 17A and affirm.

       AFFIRMED.